Exhibit 10.1

 

February 26, 2013

 

Henry A. McKinnell, Ph.D.

3 Creek Ranch

PO Box 524

Jackson, WY 83001

 

Dear Hank:

 

I am pleased to confirm the terms of your position as Chief Executive Officer of
Optimer Pharmaceuticals, Inc. (the “Company”).

 

1.              Effective Date.  February 26, 2013.

 

2.              Position.  Your service as Chief Executive Officer of the
Company began on the Effective Date.  In that capacity, you report directly (and
only) to the Board of Directors and have all of the customary authorities,
duties and responsibilities that accompany the position of Chief Executive
Officer.  This position is in addition to your position as Chairman of the
Board.

 

3.              Salary.  Your initial cash salary will be $1 per year, payable
in arrears.

 

4.              Sign-on Grants.  On the Effective Date, you were granted a stock
option to purchase 225,000 shares of the Company’s common stock and a
performance-based restricted stock unit covering 60,000 shares of the Company’s
common stock.  The award agreements for your sign-on grants are attached as
Annex 1.

 

5.              Other Activities.  To the extent they do not materially
interfere with the performance of your duties and do not create a conflict of
interest, you may engage in such other business and non-business activities as
you determine appropriate.  In addition, you may engage in the business of the
Company from such locations as you determine appropriate.  However, as a
condition of employment, you must read, sign and comply with the Company’s
standard Proprietary Interest Protection Agreement, which is attached as Annex
2.

 

6.              No Severance.  You will not be eligible to receive benefits
under the Company’s Severance Benefit Plan.  However, your sign-on grants will
fully vest (subject to actual performance in the case of the restricted stock
unit) if you experience a Covered Termination or there is a Change of Control
(each as defined in the Severance Benefit Plan) while employed or if the Board
accepts your voluntary retirement.

 

--------------------------------------------------------------------------------


 

7.              Restrictive Covenants.

 

(a)         Your Importance to the Company and the Importance of This
Section 7.  You acknowledge that your position in the Company will provide you
with competitively sensitive information of great value to the Company.  If you
compete with the Company after your employment, the Company will likely suffer
significant and irreparable harm for which it will have no adequate remedy at
law.  In return for the payments and benefits that you will receive from the
Company, to induce the Company to enter into this letter agreement and in view
of the potential harm that you could cause to the Company, you agree to, and you
acknowledge that the Company would not have entered into this letter agreement
without your agreement to, the terms of this Section 7 and to the enforcement of
those provisions as described below.  This Section 7 limits your ability to earn
a livelihood in a Competitive Enterprise and limits your relationships with
Customers, but you represent and warrant to the Company that this will not
result in severe economic hardship for you or your family.

 

(b)         Non-Competition.  For two years after your employment with the
Company terminates (for any reason), you agree not to directly or indirectly: 
(i) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or (ii) associate (including as a director, officer,
employee, partner, consultant, agent or advisor) with a Competitive Enterprise. 
“Competitive Enterprise” means any business enterprise that either (x) engages
in any activity that competes anywhere in the world with any activity in which
that the Company is then engaged or (y) holds a 5% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity.  For the avoidance of doubt, this provision does not limit
your acting as an outside director of any public company on whose board you
serve as of the date of this letter agreement.

 

(c)          Customer Non-Solicitation.  For two years after your employment
with the Company terminates (for any reason), you agree not to attempt to: 
(i) Solicit any Customer to transact business with a Competitive Enterprise or
to reduce or refrain from doing any business with the Company; (ii) transact
business with any Customer that would cause you to be a Competitive Enterprise;
or (iii) interfere with or damage any relationship between the Company and a
Customer.  “Customer” means (x) any customer or client of the Company or (y) any
prospective customer or client of the Company whom the Company had solicited
within the six months prior to your termination of employment or whose identity
became known to you in connection with your relationship with or employment by
the Company.  “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or not take any action.  “Solicitation” has a
corresponding meaning.

 

(d)         Employee Non-Solicitation.  For two years after your employment with
the Company terminates (for any reason), you agree not to attempt to Solicit
anyone who is at the time of the attempted Solicitation an employee of the
Company, or who was an employee of the Company within the six months prior to
the attempted Solicitation, to resign from the Company or to apply for or accept
employment with any Competitive Enterprise.

 

(e)          Enforcement.  In the event of any breach or threatened breach of
this Section 7, you hereby consent and agree that the Company will be entitled,
in addition to other available remedies, to a temporary or permanent injunction
or other equitable relief to restrain the breach or threatened breach from any
court of competent jurisdiction,

 

--------------------------------------------------------------------------------


 

without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security, all of which are hereby waived in advance.

 

(f)           Severability.  If any provision of this letter agreement,
including this Section 7, is found by any court of competent jurisdiction or
legally empowered agency to be illegal, invalid or unenforceable for any reason,
the provision will be amended automatically to the minimum extent necessary to
cure the illegality or invalidity and permit enforcement, and the remainder of
this letter agreement will not be affected.  In particular, if any provision of
this Section 7 is found to violate law or be unenforceable because it applies
for longer than a maximum permitted period or to greater than a maximum
permitted area, it will be automatically amended to apply for the maximum
permitted period and to the maximum permitted area.

 

8.              Cutback; No Gross-Up.

 

(a)         Reduction in Payments.  You hereby agree that if any Payment by the
Company will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the aggregate Present
Value of all your Payments will be reduced (but not below zero) to the Reduced
Amount, but only if reducing the Payments will provide you with a Net After-Tax
Benefit that is greater than it would be if the reduction were not made.  The
reduction of your Payments, if applicable, will be determined by the Accounting
Firm in an amount that has the least economic cost to you and, to the extent the
economic cost is equivalent, then all Payments, in the aggregate, will be
reduced in the inverse order of when the Payments, in the aggregate, would have
been made to you until the specified reduction is achieved.

 

(b)         Definitions.  For purposes of this Section 8, the following
definitions apply:

 

(i)             “Net After-Tax Benefit” means the Present Value of a Payment,
net of all federal, state and local income, employment and excise taxes,
determined by applying the highest marginal rate(s) applicable to an individual
for your taxable year in which the Payment is made.

 

(ii)          “Payment” means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to you or
for your benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this letter, pursuant to the terms of any Company Plan
or otherwise.

 

(iii)       “Present Value” means the value determined in accordance with
Section 280G of the Code.

 

(iv)      “Reduced Amount” means an amount expressed in Present Value that
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the corporate
deduction limitation under Section 280G of the Code.

 

(c)          Determinations by Accounting Firm.  The Sections 4999 and 280G
calculations under this Section 8 and the determination that your Payments will
be reduced or not reduced based on the Net After-Tax Benefit will be made by
Ernst & Young or if that firm is unavailable another nationally recognized
independent public accounting firm selected by the Company and reasonably
acceptable to you (the “Accounting Firm”), which will provide its determination
and any supporting calculations to the Company and you within 10 days after the
earlier of the date of the Change in Control or the date your employment with
the Company terminates.

 

--------------------------------------------------------------------------------


 

The reasonable costs and expenses of the Accounting Firm will be borne by the
Company.  The determination by the Accounting Firm will be binding upon the
Company and you.  In making its determination, the Accounting Firm will take
into account the value of your non-competition covenants set forth in Section 7
of this letter agreement, which value will be determined by the independent
appraisal of Duff & Phelps or, if that that firm is unavailable another
nationally-recognized business valuation firm selected by the Company and
reasonably acceptable to you (the “Appraised Value”), and that portion of your
Payments to the extent of such Appraised Value, will be specifically allocated
as reasonable compensation for such non-competition covenants and will not be
treated as a parachute payment.  If the Accounting Firm’s determination is
disputed by the Internal Revenue Service, including as a result of any challenge
to the Appraised Value, the Company will reimburse you for the cost of your
reasonable attorneys’ fees for counsel selected by the Company and reasonably
acceptable to you, and any tax additions to tax, any other tax penalties
(including additional excise tax) and interest that you ultimately incur upon
resolution of the dispute.  Reimbursement will be made in accordance with the
Section 409A procedures set forth in Section 10 of this letter agreement.

 

(d)         All Compensation Covered.  You acknowledge and agree that this
Section 8 will apply to all compensation you receive from the Company, including
without limitation the sign-on grants under Section 4, and that this Section 8
will control over any conflicting provisions of any Company Plan in which you
may now or hereafter participate.

 

9.              Indemnification.  Without in any way limiting your rights under
your Indemnification Agreement with the Company, the Company confirms that,
during and after your employment, the Company will indemnify you in your
capacity as a director, officer, employee or agent of the Company to the fullest
extent permitted by applicable law and the Company’s charter and by-laws, and
will provide you with director and officer liability insurance coverage
(including post-termination/post-director service tail coverage) on the same
basis as the Company’s other executive officers.  The Company agrees to cause
any successor to all or substantially all of the business or assets (or both) of
the Company to assume expressly in writing and to agree to perform all of the
obligations of the Company in this paragraph.

 

10.             Tax Matters.  To the extent any taxable expense reimbursement or
in-kind benefits provided by the Company to you are subject to Section 409A of
Code, the amount thereof eligible in one taxable year shall not affect the
amount eligible for any other

 

--------------------------------------------------------------------------------


 

taxable year, in no event shall any expenses be reimbursed after the last day of
the taxable year following the taxable year in which you incurred such expenses
and in no event shall any right to reimbursement or receipt of in-kind benefits
be subject to liquidation or exchange for another benefit.

 

We look forward to your leadership.

 

 

Sincerely,

 

 

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Anthony E. Altig

 

 

 

 

 

Anthony E. Altig

 

 

Chairman; Compensation, Nominating and
Corporate Governance Committee

 

 

I agree with and accept the foregoing terms.

 

 

/s/ Henry A. McKinnell

 

 

Henry A. McKinnell, Ph.D.

 

 

--------------------------------------------------------------------------------


 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by Optimer
Pharmaceuticals, Inc. (“Company”), and the compensation paid to me now and
during my employment with the Company, I agree to the terms of this Agreement as
follows:

 

1.             CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1          Nondisclosure; Recognition of Company’s Rights.  At all times
during and after my employment, I will hold in confidence and will not disclose,
use, lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

 

1.2          Confidential Information.  The term “Confidential Information”
shall mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, data results, ideas, processes, techniques, formulae, know-how,
improvements, discoveries, develops and designs; (b) tangible and intangible
information relating to biological materials such as cell lines, antibodies,
tissue samples, proteins, nucleic acids and the like, assays and assay
components and media, procedures and formulations for producing any such assays
or assay components, and pre-clinical and clinical data, results, developments
or experiments (information contained in subsection 1.2(a) and (b) are
collectively referred to as “Inventions”; (c) information regarding products,
services, plans for research and development, marketing and business plans,
budgets, financial statements, contracts, prices, suppliers, and customers;
(d) information regarding the skills and compensation of Company’s employees,
contractors, and any other service providers of Company; and (e) the existence
of any business discussions, negotiations, or agreements between Company and any
third party.

 

1.3          Third Party Information.  I understand that Company has received
and in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for Company) or use, Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others.  I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company.  I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.  I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.

 

2.             INVENTIONS.

 

2.1          Definitions.  As used in this Agreement, the term “Intellectual
Property Rights” means all trade secrets, copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country.  The term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

 

2.2          Prior Inventions.  I have disclosed on Exhibit A a complete list of
all Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a

 

1

--------------------------------------------------------------------------------


 

Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.

 

2.3          Assignment of Company Inventions.  Inventions assigned to the
Company or to a third party as directed by the Company pursuant to the
subsection titled Government or Third Party are referred to in this Agreement as
“Company Inventions.”  Subject to the subsections titled Government or Third
Party and except for Inventions that I can prove qualify fully under the
provisions of California Labor Code section 2870 (or under any other
specifically applicable state law, regulation, rule, or public policy) and I
have set forth in Exhibit A, I hereby assign and agree to assign in the future
(when any such Inventions or Intellectual Property Rights are first reduced to
practice or first fixed in a tangible medium, as applicable) to Company all my
right, title, and interest in and to any and all Inventions (and all
Intellectual Property Rights with respect thereto) made, conceived, reduced to
practice, or learned by me, either alone or with others, during the period of my
employment by Company.  Any assignment of Inventions (and all Intellectual
Property Rights with respect thereto) hereunder includes an assignment of all
Moral Rights.  To the extent such Moral Rights cannot be assigned to Company and
to the extent the following is allowed by the laws in any country where Moral
Rights exist, I hereby unconditionally and irrevocably waive the enforcement of
such Moral Rights, and all claims and causes of action of any kind against
Company or related to Company’s customers, with respect to such rights.  I
further acknowledge and agree that neither my successors-in-interest nor legal
heirs retain any Moral Rights in any Inventions (and any Intellectual Property
Rights with respect thereto).

 

2.4          Notice of Unassigned or Nonassignable Inventions.  I recognize that
this Agreement will not be deemed to require assignment of any Invention that I
developed entirely on my own time without using the Company’s equipment,
supplies, facilities, or trade secret information, except for those Inventions
that either (i) relate to the Company’s business, (ii) relate to the Company’s
actual or demonstrably anticipated research or development, or (iii) result from
or are connected with work performed by me for the Company.  In addition, this
Agreement does not apply to any Invention which qualifies fully for protection
from assignment to the Company under any specifically applicable state law,
regulation, rule, or public policy, such as California Labor Code section 2870
for California employees, Title 19 Section 805 of the Delaware Code for Delaware
employees, Chapter 765 Section 1060/2 of the Illinois Compiled Statutes for
Illinois employees, Kansas Statute § 44-130 for Kansas employees, Minnesota
Statute § 181.78 for Minnesota employees, North Carolina Statute §§ 66.57.1 and
66.57.2 for North Carolina employees, Section 49.44.140(3) of the Revised Code
of Washington for Washington employees (the “Specific Inventions Law”).  I
hereby agree that my signature on this Agreement acknowledges receipt of this
notification pursuant to the Specific Inventions Law.

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for one (1) year after my employment ends, I will promptly and
fully disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870 or any other Specific
Inventions Law, and (b) all patent applications filed by me or in which I am
named as an inventor or co-inventor.

 

2.6          Government or Third Party.  I agree that, as directed by the
Company, I will assign to a third party, including without limitation the United
States, all my right, title, and interest in and to any particular Company
Invention.

 

2.7          Enforcement of Intellectual Property Rights and Assistance.  During
and after the period of my employment and at Company’s request and expense, I
will assist Company in every proper way, including consenting to and joining in
any action, to obtain and enforce United States and foreign Intellectual
Property Rights and Moral Rights relating to Company Inventions in all
countries.  If the Company is unable to secure my signature on any document
needed in connection with such purposes, I hereby irrevocably designate and
appoint Company and its duly authorized officers and agents as my agent and
attorney in fact, which appointment is coupled with an interest, to act on my
behalf to execute and file any such documents and to do all other lawfully
permitted acts to further such purposes with the same legal force and effect as
if executed by me.

 

3.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that is
required by the Company) of all Inventions made by me during the period of my
employment by the Company, which records shall be available to, and remain the
sole property of, the Company at all times.

 

4.             ADDITIONAL ACTIVITIES.  I agree that during the term of my
employment by Company, I will not (a) without Company’s express written consent,
engage in any employment or business activity that is competitive with, or would
otherwise conflict with my employment by, Company; and (b) for the period of my
employment by Company and for one (1) year thereafter, I will not either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.

 

5.             NO SOLICITATION CUSTOMERS OR POTENTIAL CUSTOMERS FOR EMPLOYEES
OUTSIDE OF CALIFORNIA.  If I am employed outside of the State of California, I
agree that

 

2

--------------------------------------------------------------------------------


 

during the period of my employment and for the one (1) year period after the
date my employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by the Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of the Company,
solicit, induce or attempt to induce any Customer or Potential Customer with
whom I had direct or indirect contact or whose identity I learned as a result of
my employment with the Company, to terminate, diminish, or materially alter in a
manner harmful to the Company its relationship with the Company.  The parties
agree that for purposes of this Agreement, a “Customer or Potential Customer” is
any person or entity who or which, at any time during the one (1) year prior to
the date my employment with the Company ends, (i) contracted for, was billed
for, or received from the Company any product, service or process with which I
worked directly or indirectly during my employment by the Company or about which
I acquired Confidential Information; or (ii) was in contact with me or in
contact with any other employee, owner, or agent of the Company, of which
contact I was or should have been aware, concerning any product, service or
process with which I worked directly or indirectly during my employment with the
Company or about which I acquired Confidential Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
or should have been aware.

 

6.             RETURN OF COMPANY PROPERTY.  Upon termination of my employment or
upon Company’s request at any other time, I will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Inventions, Third Party
Information or Confidential Information and certify in writing that I have fully
complied with the foregoing obligation.  I agree that I will not copy, delete,
or alter any information contained upon my Company computer or Company equipment
before I return it to Company.  In addition, if I have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, I agree to provide the Company with a computer-useable copy of all
such Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property situated on
Company’s premises and owned by Company is subject to inspection by Company’s
personnel at any time with or without notice.  Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company in attending an exit interview and certify in writing that I have
complied with the requirements of this section.

 

7.             NOTIFICATION OF NEW EMPLOYER.  If I leave the employ of
Company, I consent to the notification of my new employer of my rights and
obligations under this Agreement, by Company providing a copy of this Agreement
or otherwise.

 

8.             GENERAL PROVISIONS.

 

8.1          Governing Law and Venue.  This Agreement and any action related
thereto will be governed and interpreted by and under the laws of the
                                    , without giving effect to any conflicts of
laws principles that require the application of the law of a different state.  I
expressly consent to personal jurisdiction and venue in the state and federal
courts for the county in which Company’s principal place of business is located
for any lawsuit filed there against me by Company arising from or related to
this Agreement.

 

8.2          Severability.  If any provision of this Agreement is, for any
reason, held to be invalid or unenforceable, the other provisions of this
Agreement will remain enforceable and the invalid or unenforceable provision
will be deemed modified so that it is valid and enforceable to the maximum
extent permitted by law.

 

8.3          Survival.  This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and shall be binding upon my heirs and legal representatives.

 

8.4          Employment.  I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or Company’s right to terminate my employment
at any time, with or without cause and with or without advance notice.

 

8.5          Notices.  Each party must deliver all notices or other
communications required or permitted under this Agreement in writing to the
other party at the address listed on the signature page, by courier, by
certified or registered mail (postage prepaid and return receipt requested), or
by a nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

 

8.6          Injunctive Relief. I acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.

 

8.7          Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be

 

3

--------------------------------------------------------------------------------


 

deemed a waiver of that provision or any other provision on any other occasion.

 

8.8          Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

8.9          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be taken together and deemed to be one instrument.

 

8.10        Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled Confidential
Information Protections and Inventions shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

EMPLOYEE:

 

OPTIMER PHARMACEUTICALS, INC.:

 

 

 

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL.

 

ACCEPTED AND AGREED:

 

 

/s/ Theresa Duffy

/s/ Henry McKinnell

 

(Signature)

(Signature)

 

 

 

 

 

By:

Theresa Duffy

By:

Henry McKinnell

 

 

 

 

 

 

Title:

Mgr. HR Bus. Operations

Title:

President and CEO

 

 

 

 

 

 

Date:

6/25/13

Date:

6/25/13

 

 

 

 

 

 

Address:

101 Hudson St. Jersey City, NJ 07302

Address:

3 Creek Ranch, Jackson, WY 83001

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTIONS

 

1.       Prior Inventions Disclosure.  The following is a complete list of all
Prior Inventions (as provided in Subsection 2.2 of the attached Employee
Confidential Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):

 

x      None

 

o       See immediately below:

 

o

 

o

 

2.       Limited Exclusion Notification.

 

FOR EMPLOYEES IN CALIFORNIA, THIS IS TO NOTIFY you in accordance with
Section 2872 of the California Labor Code that the foregoing Agreement between
you and Company does not require you to assign or offer to assign to Company any
Invention that you develop entirely on your own time without using Company’s
equipment, supplies, facilities or trade secret information, except for those
Inventions that either:

 

a.      Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b.      Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

FOR EMPLOYEES IN DELAWARE, THIS IS TO NOTIFY you in accordance with Title 19,
Section 805 of the Delaware Code that the foregoing Agreement between you and
Company does not require you to assign or offer to assign to Company any
Invention that you develop entirely on your own time without using Company’s
equipment, supplies, facilities or trade secret information, except for those
Inventions that either:

 

a.      Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b.      Result from any work performed by you for Company.

 

--------------------------------------------------------------------------------


 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

FOR EMPLOYEES IN KANSAS, THIS IS TO NOTIFY you in accordance with Section 44-130
of the Kansas Statute that the foregoing Agreement between you and the Company
does not require you to assign or offer to assign any of your rights in an
Invention in which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on your own
time. This restriction does not apply if:

 

a.                                      The invention relates to the business of
the Company or to the Company’s actual or demonstrably anticipated research or
development; or

 

b.                                      The invention results from any work
performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

FOR EMPLOYEES IN MINNESOTA, THIS IS TO NOTIFY you in accordance with
Section 181.78 of the Minnesota Statute that the foregoing Agreement between you
and the Company is an Invention:

 

a.                                      for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on your own time, and

 

b.                                      which does not relate directly to the
business of the Company or to the Company’s actual or demonstrably anticipated
research or development, or

 

c.                                       which does not result from any work
performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

FOR EMPLOYEES IN ILLINOIS, THIS IS TO NOTIFY you in accordance with Chapter 765
Section 1060/2 of the Illinois Compiled Statutes that the foregoing Agreement
between you and Company does not require you to assign or offer to assign to
Company any Invention that no equipment, supplies, facilities, or trade secret
information of the Company was used and that was developed entirely on your own
time, unless:

 

--------------------------------------------------------------------------------


 

a.                                      the Invention relates to the business of
the Company, or

 

b.                                      the Invention relates to the Company’s
actual or demonstrably anticipated research or development, or

 

c.                                       The Invention results from any work
performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

FOR EMPLOYEES IN NORTH CAROLINA, THIS IS TO NOTIFY you in accordance with North
Carolina General Statute §§ 66.57.1 and 66.57.2 that the foregoing Agreement
between you and the Company does not require you to assign or offer to assign to
the Company any invention that you developed entirely on your own time without
using the Company’s equipment, supplies, facilities or trade secret information
except for those inventions that either:

 

1.                                      Relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or

 

2.                                      Result from any work performed by you
for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.  You
shall have the burden of establishing that any invention is excluded from
assignment to the Company by the preceding paragraph.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

FOR EMPLOYEES IN UTAH, THIS IS TO NOTIFY you in accordance with Sections 34—39—2
and 34—39—3 of the Utah Code the foregoing Agreement between you and the Company
is not enforceable against you to the extent that the agreement requires you to
assign or license, or to offer to assign or license, to the Company any right or
intellectual property in or to an Invention that is:

 

a.                                      created by you entirely on your own
time;

 

b.                                      not conceived, developed, reduced to
practice, or created by you within the scope of the employment; during work
hours; with the aid, assistance, or use of any of the Company’s property,
equipment, facilities, supplies, resources, or intellectual property;

 

c.                                       not the result of any work, services,
or duties performed by you for the Company;

 

d.                                      related to the industry or trade of the
Company; or

 

--------------------------------------------------------------------------------


 

e.                                       related to the current or demonstrably
anticipated business, research, or development of the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.  You
shall have the burden of establishing that any invention is excluded from
assignment to the Company by the preceding paragraph.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

FOR EMPLOYEES IN WASHINGTON, THIS IS TO NOTIFY you in accordance with
Section 49.44.140(3) of the Revised Code of Washington that the foregoing
Agreement between you and the Company does not require you to assign or offer to
assign to the Company any invention that you developed entirely on your own time
without using the Company’s equipment, supplies, facilities or trade secret
information except for those inventions that either:

 

1.                                      Relate directly to the business of the
Company;

 

2.                                      Related directly to the Company’s actual
or demonstrably anticipated research or development; or

 

3.                                      Result from any work performed by you
for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

--------------------------------------------------------------------------------